DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites “ the fracturing design”.   There is insufficient antecedent basis for this limitation in the claim.
Dependent claims are likewise rejected.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1, 3, 8, 9, 11, 13, 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over (US 20150176394 A1) to Roussel in view of US 20170235007 A1 to Holtz.
Regarding claim 1:  Roussel discloses: A method for characterizing a subterranean formation during a hydraulic fracturing operation (Abstract) comprising: 
a) injecting a fluid into an active well of the subterranean formation at a pressure sufficient to induce one or more hydraulic fractures [0007]; and 
b) measuring, via a pressure sensor, a poroelastic pressure response caused by the inducing of the one or more hydraulic fractures, wherein the pressure sensor is in at least partial hydraulic isolation with the one or more hydraulic fractures ([0007,0008, see also [0020-0024, 0030, 0037 and 0038,  figures 5 and 6- MW1 and MW2 are in hydraulic communication with Koopmann, but not Burge). 

estimating at least one physical characteristic of the induced hydraulic fractures [0030-0031]
However, Roussel fails to explicitly disclose comparing the pressure signature to a library of pressure signatures or that the estimating is based on the library of pressure signatures (Roussel uses a model, but it is unclear if a library and database). 
Holtz teaches the concept of comparing a signature of measured data to a library of signatures and matching.
It would have been considered obvious to one of ordinary skill in the art, at the time the invention was made (pre-AIA ) or before the effective filing date (AIA ) to have modified Roussel to have compared his pressure responses to a library of responses to aid in the estimating of the physical characteristic of the induced hydraulic fractures.
Furthermore, The Examiner takes Official Notice that it is well known in the data arts to compare measured data to signature databases or libraries and to perform matching to estimate or identify the measured data. Therefore, if one where do disagree with the application of Holtz, It would have been considered obvious to one of ordinary skill in the art, at the time the invention was made (pre-AIA ) or before the effective filing date (AIA ) to have modified Roussell to comparing the pressure signature to a library of pressure signatures and use the comparing to estimate  at least one physical characteristic of the induced hydraulic fractures.
Regarding claim 3:  Roussel discloses:  wherein the pressure sensor is installed at the surface or in the active well. (Claim 7).
Regarding claim 8:  Roussel discloses: wherein the poroelastic pressure response is measured through an open toe of the active well. ([0036], “Initial stages of the multi-stage hydraulic fracturing process start at toe end of the horizontal wells “, this is interpreted as fracturing through the open toe of the Koopmann C1 well, therefore the pressure response measured in MW1, MW2, Koopmann C2, Burge A1 and pressure gauge 100 of Koopmann C1 is “ through an open toe of the active well”)
Regarding claim 9:  Roussel discloses, wherein the pressure sensor is a pressure gauge [0030]. 
Regarding claim 11:  Roussel discloses:  A method for producing hydrocarbons comprising: a) injecting a fluid into the subterranean formation to induce one or more hydraulic fractures [0007]; and b) measuring a poroelastic pressure response, via a pressure sensor, through a monitor well (MW1, MW2), wherein the poroelastic pressure response is caused by inducing of the one or more hydraulic fractures. ([0007, 0008, see also [0020-0024, 0030, 0037 and 0038)
extracting at least one characteristic of a poroelastic pressure response to create a pressure signature (Figures 2, 3 and 6, [0038]), 
However, Roussel fails to disclose producing hydrocarbons, comparing the pressure signature to a library of pressure signatures, changing one or more parameters of the fracturing design during fracturing,  and producing hydrocarbons from said subterranean formation.
It would have been considered obvious to one of ordinary skill in the art, at the time the invention was made (pre-AIA ) or before the effective filing date (AIA ) to have modified the method of Roussell to produce hydrocarbons from the wellbores fractured 
While Roussel isn’t explicit about “changing one or more parameters of the fracturing design during fracturing”, he discloses that “Determination and evaluation of hydraulic fracture geometry can influence field development practices in a number of important ways such as, but not limited to, well spacing/placement design, infill well drilling and timing, and completion design.” [0003]  and “Measuring and/or identifying favorable stress regimes can help maximize efficiency of multi-stage fracture treatments in shale plays.“ [0006]  It would have been considered obvious to one of ordinary skill in the art, at the time the invention was made (pre-AIA ) or before the effective filing date (AIA ) to have modified the fracturing design , either during a multistage treatment or as part of a completion design, in view of Roussel, so as to maximize efficiency of multi-stage fracture treatments in shale plays [0006]
Holtz teaches the concept of comparing a signature of measured data to a library of signatures and matching.
It would have been considered obvious to one of ordinary skill in the art, at the time the invention was made (pre-AIA ) or before the effective filing date (AIA ) to have 
Furthermore, The Examiner takes Official Notice that it is well known in the data arts to compare measured data to signature databases or libraries and to perform matching to estimate or identify the measured data. Therefore, if one where do disagree with the application of Holtz, It would have been considered obvious to one of ordinary skill in the art, at the time the invention was made (pre-AIA ) or before the effective filing date (AIA ) to have modified Roussell to comparing the pressure signature to a library of pressure signatures and use the comparing to estimate at least one physical characteristic of the induced hydraulic fractures.
Regarding claim 13:  Roussel discloses: wherein the pressure sensor is installed at the surface or in the monitor well. (Claim 7).
Regarding claim 18:  Roussel discloses: wherein the poroelastic pressure response is measured through an open toe of the monitor well (Figure 4, Burge A1 can be considered a monitor well for the active well Koopmann C1, where pressure is measured at 130, adjacent the open toe, See also [0036]). 
Regarding claim 19:  Roussel discloses: wherein the pressure sensor is a pressure gauge [0030]. 
Claims 2, 4 ,5, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roussel and Holtz , and further in view of US 20140034319 A1 to SURJAATMADJA.
Regarding claim 2: Roussel discloses the claimed invention except explicitly wherein the hydraulic fracturing operation is a multi-zone hydraulic fracturing operation. 

It would have been considered obvious to one of ordinary skill in the art, at the time the invention was made (pre-AIA ) or before the effective filing date (AIA ) to have modified the method of Roussel to be a multi-zone hydraulic fracturing operation, in view of SURJAATMADJA, to produce formation fluid from multiple zones [0027].
Regarding claim 4: Roussel discloses the claimed invention except explicitly wherein the active well is divided into multiple zones by a well plug.
SURJAATMADJA teaches a multi-zone hydraulic fracturing operation (Figures  4A-4F), where the zones are divided into multiple zones by a well plug [0045]
It would have been considered obvious to one of ordinary skill in the art, at the time the invention was made (pre-AIA ) or before the effective filing date (AIA ) to have modified the method of Roussel to be a multi-zone hydraulic fracturing operation, divided into multiple zones by a well plug, in view of SURJAATMADJA, to produce formation fluid from multiple zones [0027].
Regarding claim 5: Roussel discloses the claimed invention except explicitly wherein at least one of the multiple zones is hydraulically isolated. 
SURJAATMADJA teaches a multi-zone hydraulic fracturing operation (Figures  4A-4F), where the zones are divided into multiple zones by a well plug and hydraulically isolated [0045, 0046].
It would have been considered obvious to one of ordinary skill in the art, at the time the invention was made (pre-AIA ) or before the effective filing date (AIA ) to have modified the method of Roussel to be a multi-zone hydraulic fracturing operation, 
Regarding claim 12: Roussel discloses the claimed invention except explicitly wherein the hydraulic fracturing operation is a multi-zone hydraulic fracturing operation. 
SURJAATMADJA teaches a multi-zone hydraulic fracturing operation. (Figures 4A-4F).
It would have been considered obvious to one of ordinary skill in the art, at the time the invention was made (pre-AIA ) or before the effective filing date (AIA ) to have modified the method of Roussel to be a multi-zone hydraulic fracturing operation, in view of SURJAATMADJA, to produce formation fluid from multiple zones [0027].
Claims 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roussel, Holtz and SURJAATMADJA further in view of (US 20040129418 A1) to Jee.
Regarding claim 6: Roussel discloses the claimed invention except wherein the pressure sensor is installed inside a zone of the multi-zone zones. 
Jee teaches a distributed fiber for measuring pressure in a bore hole [0019].
It would have been considered obvious to one of ordinary skill in the art, at the time the invention was made (pre-AIA ) or before the effective filing date (AIA ) to have modified the pressure sensors of Roussel to be a distributed fiber sensor, in view of Jee, so as to have “real-time monitoring of fluid placement, diverter effectiveness, and fracturing parameters during well treatments “ in addition to pressure [0017-0019]

Claims 7, 10, 17, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roussel and Holtz, and further in view of US 20160201451 A1 to GODAGER.
Regarding claim 7: Roussel discloses the claimed invention except wherein the pressure sensor is installed outside of a casing in the active well. 
GODAGER teaches a pressure sensor is installed outside of a casing [0037].
It would have been considered obvious to one of ordinary skill in the art, at the time the invention was made (pre-AIA ) or before the effective filing date (AIA ) to have modified the method of Roussel wherein pressure sensor is installed outside of a casing in the active well, in view of GODAGER, “ so that the measured pressure reflects the actual formation pressure in real time” [0016] 
Regarding claim 10: Roussel discloses the claimed invention except wherein the pressure sensor is conveyed through casing or tubing, suspended at wellhead, or installed permanently or temporarily.
GODAGER teaches a pressure sensor is installed permanently [0037].
It would have been considered obvious to one of ordinary skill in the art, at the time the invention was made (pre-AIA ) or before the effective filing date (AIA ) to have modified the method of Roussel wherein pressure sensor is installed outside of a casing in the active well, in view of GODAGER, “ so that the measured pressure reflects the actual formation pressure in real time” [0016] 
Regarding claim 17: Roussel discloses the claimed invention except, wherein the pressure sensor is installed outside of a casing in the monitor well. 
GODAGER teaches a  pressure sensor is installed outside of a casing [0037].
It would have been considered obvious to one of ordinary skill in the art, at the time the invention was made (pre-AIA ) or before the effective filing date (AIA ) to have modified the method of Roussel wherein pressure sensor is installed outside of a casing in the monitor well, in view of GODAGER, “ so that the measured pressure reflects the actual formation pressure in real time” [0016] 
Regarding claim 20: Roussel discloses the claimed invention except wherein the pressure sensor is conveyed through casing or tubing, suspended at wellhead, or installed permanently or temporarily.
GODAGER teaches a pressure sensor is installed permanently [0037].
It would have been considered obvious to one of ordinary skill in the art, at the time the invention was made (pre-AIA ) or before the effective filing date (AIA ) to have modified the method of Roussel wherein pressure sensor is installed outside of a casing in the active well, in view of GODAGER, “ so that the measured pressure reflects the actual formation pressure in real time” [0016] 
Claims 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roussel and Holtz, and further in view of US 20190024505 A1 to Coenen.
Regarding claim 14: Roussel discloses the claimed invention except explicitly wherein the monitor is divided into multiple zones by a well plug.
Coenen teaches a monitor well 108 is divided into multiple zones by a well plug 122.

Regarding claim 15: Roussel discloses the claimed invention except explicitly wherein at least one of the multiple zones is hydraulically isolated. 
Coenen teaches a monitor well 108 is divided into multiple zones by a well plug 122 acting as a fluid barrier [0067].
It would have been considered obvious to one of ordinary skill in the art, at the time the invention was made (pre-AIA ) or before the effective filing date (AIA ) to have modified the method of Roussel to use a monitor well divided into multiple zones by a well plug, wherein at least one of the multiple zones is hydraulically isolated in view of Coenen to monitor hydraulic fractures induced from a treatment well bore [0067].

Claims 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roussel Holtz and Coenen, further in view of (US 20040129418 A1) to Jee.
Regarding claim 16: Roussel discloses the claimed invention except wherein the pressure sensor is installed inside a zone of the multi-zone zones. 
Jee teaches a distributed fiber for measuring pressure in a bore hole [0019].
It would have been considered obvious to one of ordinary skill in the art, at the time the invention was made (pre-AIA ) or before the effective filing date (AIA ) to have modified the pressure sensors of Roussel to be a distributed fiber sensor, in view of 
This in interpreted as meeting the limitation of “wherein the pressure sensor is installed inside a zone of the multi-zone zones. “
Response to Arguments
Applicant’s amendments have been considered and the rejections of the last office actions have been withdrawn, however a new ground(s) of rejection is made in view of US 20170235007 A1 to Holtz.
The claims objection have also been withdrawn.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on (571) 272-4137.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.